Citation Nr: 1731878	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-48 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability to include injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include scar residuals.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a bilateral foot disability.  

6.  Entitlement to service connection for a bilateral lower extremity neurological disability.  

7.  Entitlement to service connection for a psychiatric disability to include depressive disorder due to medical condition, anxiety disorder, and mood disorder.  

REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for lumbar degenerative disc disease, laminectomy scar residuals, a right hip disability, a right knee disability, a left knee disability, a bilateral foot disability, right lower extremity neuropathy, bilateral hearing loss, and tinnitus.  The Veteran appeared at an October 2009 hearing before a VA Decision Review Officer (DRO).  A hearing transcript is of record.  The Veteran appeared at a July 2011 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In March 2012, the Board remanded the claims for service connection for a back disability, laminectomy scar residuals, a right hip disability, a right knee disability, a left knee disability, a bilateral foot disability, and a bilateral leg neurological disability for additional development of the record.  In June 2014, the Board remanded the claims for additional action.  
A September 2014 RO rating decision denied service connection for depressive disorder due to medical condition, anxiety disorder, and mood disorder.  In September 2014, the Veteran submitted a notice of disagreement with the September 2014 rating decision.  


FINDING OF FACT

Lumbosacral spine injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include post-operative scar residuals originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for lumbosacral spine injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include post-operative scar residuals have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for a post-operative lumbosacral spine disability is warranted as he sustained multiple in-service mid and low back injuries associated with heavy lifting and a motor vehicle accident; thereafter experienced recurrent low back pain during and following active service; was diagnosed with lumbosacral spine degenerative disc disease and arthritis; and underwent a 2007 lumbar hemilaminectomy.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran's service medical records indicate that he sustained multiple mid and low back injuries associated with heavy lifting while performing service duties and from a motor vehicle accident.  A November 1978 treatment record states that the Veteran complained of low back pain of two days' duration.  Clinical documentation dated in March 1979 notes that the Veteran complained of low back pain of five days' duration.  Assessments of "possible [fracture] or dislocation" and low back strain were made.  A March 1979 hospital summary reports that "six days prior to admission, was lifting some steel banding cables when he had the acute onset of low back pain;" "he had AP and lateral lumbar spine studies, which were thought to show a fracture in the spine;" and "he related a similar episode at Fort Leonard Wood four months ago, where he was told he had two rotated discs."  The Veteran was diagnosed with low back pain and a character disorder.  An October 1979 orthopedic evaluation states that the Veteran presented a history of low back pain with "questionable left lower limb radiculitis" since March 1979.  An assessment of "mechanical back pain - possibly discogenic, but I can't prove it" was advanced.  A December 1980 treatment record states that the Veteran complained of recurrent low back pain and a right lower extremity tingling sensation.  He reported that "this episode due to starting an engine at motor pool."  An assessment of lumbosacral strain was made.  A December 1981 ambulance trip report conveys that the Veteran was involved in a motor vehicle accident and complained of pain just above the small of the back.  

Clinical documentation from the Laser Spine Institute reports that the Veteran complained of low back pain and leg pain.  He presented a history of the onset of progressive and chronic complaints "about 30 years ago" when he was injured in service.  Impressions of lumbar spine degenerative disc disease, osteoarthritis, spinal stenosis, and radiculitis were made.  The Veteran subsequently underwent a lumbar laminotomy/hemilaminectomy and a foraminotomy with partial facetectomy with decompression of the nerve roots and a right L4-5 discectomy.  

The report of a June 2008 VA spine examination shows an impression of lumbar disc disease.  The examining VA physician's assistant concluded that "based on medical evidence, the patient's lumbar disk disease is not related to events that occurred in military service."  The physician's assistant commented that "although the patient had been seen multiple times in service for low back pain, he was not diagnosed with lumbar disk disease."  The VA examiner did not address either the October 1979 military orthopedist's observation that the Veteran's lumbosacral spine symptoms were "possibly discogenic" in nature or the Veteran's documented history of chronic low back pain since service separation.  Because of those omissions, the Board finds that the June 2008 VA examination report is of limited probative value.  

An October 2009 written statement from D. Auerbach, M.D., states that "I have been treating [the Veteran] for his condition of degenerative back, disc, knee and ankle problems since 12-19-05."  The doctor noted that the Veteran had "a long history of these conditions."  The doctor opined that "it is more likely as not that there is a direct relationship between the current physical medical problems and the condition most definitely originated when the patient served in the military."  

An August 2011 written statement from Dr. Auerbach clarified that the Veteran had initially injured his back in 1978 while in service.  An April 2012 written statement from Dr. Auerbach states that "in my professional opinion, it is more likely as not that there is a direct relationship between the current medical problems and that the condition most definitely originated when the patient served in the military."  

The report of an April 2013 VA spine examination states that the Veteran was diagnosed with lumbar spine degenerative disc disease.  The VA examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as there was "no siginificant (sic) back injury in service" and "no evidene (sic) to support chronicity of back complaint post service until over 20 years later when he underwent laminectomy/disectomy (sic)."  In a September 2014 addendum to the April 2013 VA examination report, the VA physician clarified that he had reviewed the Veteran's lay statements and the service medical records.  That physician opined that "the Veteran has multi-level lumbar spine degenerative disc disease which is much more likely age-related and age-appropriate than related to his in-service back complaint."  The VA physician did not address the October 1979 military orthopedist's observation that the Veteran's lumbosacral spine symptoms were "possibly discogenic" in nature and Dr. Auerbach's multiple favorable opinions.  Because of those omissions, the Board finds that the April 2013 VA examination report and the September 2014 addendum thereto to be of essentially no probative value.  

In a December 2016 written statement, Dr. Auerbach clarified further that "due to the clearly documented back pain during military service coupled with continued back pain since the initial back injury, it is my professional opinion that [the Veteran's] current disability of his back is at least likely as not attributable to the injury to his back and resultant pain that occurred during his military service."  

The Veteran injured his lumbosacral spine on multiple occasions during active service and exhibited recurrent low back pain thereafter.  He has been diagnosed with lumbosacral spine injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include post-operative scar residuals related to the in-service lumbosacral spine trauma by his treating private physician.  The Board finds that the statement of the private physician is more probative than the other evidence of record because of that physician's familiarity with the Veteran's lumbar spine disability and the analysis provided.  The VA opinions did not consider the private medical opinion or fully consider the service medical records of the initial injury and have little probative value.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for lumbosacral spine injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include post-operative scar residuals.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  



ORDER

Service connection for lumbosacral spine injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include post-operative scar residuals, is granted.  


REMAND

Lower Extremity Disabilities

The Veteran asserts that service connection for right hip, right knee, left knee, bilateral foot, and bilateral lower extremity neurological disabilities is warranted secondary to a service-connected lumbosacral spine disability.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the above award of service connection for lumbosacral spine injury residuals, degenerative disc disease, arthritis, and hemilaminectomy residuals to include post-operative scar residuals, the Board finds that the Veteran should be provided further VA orthopedic and neurological evaluation to ascertain the relationship, if any, between the Veteran's service-connected lumbosacral spine disability and the claimed disabilities.  

Clinical documentation dated after September 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has submitted a timely notice of disagreement with the denial of service connection for a psychiatric disability to include depressive disorder due to medical condition, anxiety disorder, and mood disorder.  A statement of the case which addresses that issue has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the right hip, right knee, left knee, bilateral lower extremity neurological, and bilateral foot disabilities since September 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after September 2014.  

3.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified right hip, right knee, left knee, and foot disabilities and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right hip, right knee, left knee, and bilateral foot disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified right hip disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified right hip disability is due to or the result of the service-connected lumbosacral spine disability or any other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified right hip disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected lumbosacral spine disability or any other service-connected disabilities?  

(e)  Is it at least as likely as not (50 percent probability or greater) that any identified knee disability had its onset during active service or is related to any incident of service?  
(f)  Is it at least as likely as not (50 percent probability or greater) that any identified knee disability is due to or the result of the service-connected lumbosacral spine disability or any other service-connected disabilities?  

(g)  Is it at least as likely as not (50 percent probability or greater) that any identified knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected lumbosacral spine disability or any other service-connected disabilities?  
 
(h)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability had its onset during active service or is related to any incident of service?  

(i)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability is due to or the result of the service-connected lumbosacral spine disability or any other service-connected disabilities?  

(j)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected lumbosacral spine disability or any other service-connected disabilities?  

4.  Schedule the Veteran for a VA neurological examination to assist in determining the nature and etiology of any identified lower extremity neurological disability and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should also provide the following opinions:

(a)  Diagnose all lower extremity neurological disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified lower extremity neurological disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified lower extremity neurological disability is due to or the result of the service-connected lumbosacral spine disability or any other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified lower extremity neurological disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected lumbosacral spine disability or any other service-connected disabilities?  

5.  Issue a statement of the case which addresses the issues of entitlement to service connection for a psychiatric disability, to include depressive disorder due to medical condition, anxiety disorder, and mood disorder.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


